          Case 3:19-cv-02004-VC Document 30 Filed 11/20/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  CITIZENS FOR PENNSYLVANIA’S                        Case No. 19-cv-02004-VC
  FUTURE, et al.,
                 Plaintiffs,                         ORDER DENYING MOTION TO
                                                     TRANSFER
          v.
                                                     Re: Dkt. No. 24
  ANDREW R. WHEELER,
                 Defendant.


       The EPA’s motion to transfer venue is denied. Particularly given that the case has now

been teed up for prompt adjudication, it would be impractical to transfer the matter to federal

court in Washington, D.C., not to mention unfair to the plaintiffs, who properly selected this

forum. See Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)

(holding that the “defendant must make a strong showing of inconvenience to warrant upsetting

the plaintiff’s choice of forum”). The EPA itself characterizes this case as presenting a discrete
and straightforward legal question that can likely be resolved on cross-motions for summary

judgment, presumably without requiring cross-country travel by any federal policymakers. Thus,

the overall balance of the discretionary factors relating to transfer under 28 U.S.C. § 1404(a) cuts

against the EPA’s motion. See Atlantic Marine Construction Co. v. U.S. District Court for the

Western District of Texas, 571 U.S. 49, 62 n.6 (2013) (collecting factors).

       IT IS SO ORDERED.

Dated: November 20, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
